DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
Response to Arguments
Applicant’s arguments filed February 10, 2021, have been considered, but are not persuasive.  Amendments added to the current set of claims, including the newly added limitation “10% of the polymeric particles have a maximum particle diameter that is between about 30% and about 60% of a median particle size of the polymeric particles” is considered new matter because this limitation only has support for the range of “between about 35% to about 60%”to independent Claim 1, have changed the scope of the claimed invention.
On pages 8-10 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant argues that the previously used prior art references do not disclose the added limitation as indicated above.  Particularly, Applicant argues that primary reference DiBattista et al., (“DiBattista”, WO 2013/040289), does not disclose these limitations because DiBattista discloses a “conductive and nonconductive polymeric particles (when present) generally have a similar particle size (para. [0084]), and teaches that the particles used to form the porous media are preferably all of about the same size, with particular mention of a narrow size distribution with the particles being 25% from the average particle size, (para. [0088])”.  The Examiner notes that DiBattista does not disclose the added limitation“10% of the polymeric particles have a maximum particle diameter that is between about 30% and about 60% of a median particle size of the polymeric particles” is considered new matter because this limitation only has support for the range of “between about 35% to about 60%”, and that none of the other previously recited prior art references disclose this limitation either.  As a result, the Examiner has withdrawn the previous prior art rejection.  
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the element” on line 9 of the claim should be rewritten as “the porous element” for consistency type purposes.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation “the element” on line 2 of the claim should be rewritten as “the porous element” for consistency type purposes.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “the median pore size” on line 2 of the claim should be rewritten as “a median pore size” since it is the first recitation in the claims.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the limitation “the element” on line 2 of the claim should be rewritten as “the porous element” for consistency type purposes.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the limitation “the element” on line 1 of the claim should be rewritten as “the porous element” for consistency type purposes.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the limitation “the element” on line 1 of the claim should be rewritten as “the porous element” for consistency type purposes.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitation “the element” on line 1 of the claim should be rewritten as “the porous element” for consistency type purposes.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the limitation “the element” on line 1 of the claim should be rewritten as “the porous element” for consistency type purposes.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the limitation “the element” on line 1 of the claim should be rewritten as “the porous element” for consistency type purposes.  Appropriate correction is required.
Claim 46 is objected to because of the following informalities:  a word such as “is” is missing between the words “composition” and “from.  Appropriate correction is required.
Claim 55 is objected to because of the following informalities:  the limitation “the particles” on line 1 of the claim should be rewritten as “the polymeric particles” for consistency type purposes.  Appropriate correction is required.
Claim 56 is objected to because of the following informalities:  the limitation “the particles” on line 1 of the claim should be rewritten as “the polymeric particles” for consistency type purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added limitation “10% of the polymeric particles have a maximum particle diameter that is between about 30% and about 60% of a median particle size of the polymeric particles” is considered new matter because this limitation only has support for the range of “between about 35% to about 60%” according to the instant Specification, (See paragraph [0044], instant Specification).  The Examiner finds support for the range of “between about 35% to about 60%”, but not for “30%”.  Since 30% is broader than 35%, the Examiner finds this limitation to be new matter. 
Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added limitation “75% of the polymeric particles have a maximum particle diameter that is between about 120% and about 190% of a median particle size of the polymeric particles” is considered new matter because there is no range recited in the instant Specification that includes the value 190%.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-59 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation ‘a maximum particle diameter’ on line 2 of the claim.  It is not clear if this ‘maximum particle diameter’ is the same limitation as a “maximum particle diameter” already recited in Claim 1, or if this is a different limitation and “maximum particle diameter”.  Examiner interprets it to be different.
Claim 58 recites the limitation ‘a maximum particle diameter’ on line 2 of the claim.  It is not clear if this ‘maximum particle diameter’ is the same limitation as a “maximum particle diameter” already recited in Claim 1, or if this is a different limitation and “maximum particle diameter”.  Examiner interprets it to be different.
Claim 58 recites the limitation “wherein 75% of the polymeric particles have a maximum particle diameter that is between about 120% and about 190% of the median particle size of the polymeric particles”.  The Examiner notes that “75%” of the polymeric particles must be in this range according to Claim 58, but Claim 58 is dependent on both Claim 57 and Claim 1, in which 10% of the polymeric particles are between about 30% and 60% of the median particle size as in Claim 1, and 25% of the polymeric particles are between about 60% and 80% of the median particle size as in Claim 57.  The Examiner notes that it is not possible for 75% of the polymeric particles to be in the recited range of Claim 58, when 10% plus 25% of the polymeric particles already do not fall within this range as claimed in Claims 1 & 57 together, equaling 35%, which means 75% and 35% add up to more than 100% of the total polymeric particles.  As a result, Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
Claim 59 recites the limitation ‘a maximum particle diameter’ on line 2 of the claim.  It is not clear if this ‘maximum particle diameter’ is the same limitation as a “maximum particle diameter” already recited in Claim 1, or if this is a different limitation and “maximum particle diameter”.  Examiner interprets it to be different. 
  Claim 59 recites the limitation “wherein 90% of the polymeric particles have a maximum particle diameter that is between about 135% and about 175% of the median particle size of the polymeric particles”.  The Examiner notes that “90%” of the polymeric particles must be in this range according to Claim 59, but Claim 59 is dependent on each of Claim 57, Claim 58 and Claim 1, in which 10% of the polymeric particles are between about 30% and 60% of the median particle size as in Claim 1, and 25% of the polymeric particles are between about 60% and 80% of the median particle size as in Claim 57.  The Examiner notes that it is not possible for 90% of the polymeric particles to be in the recited range of Claim 59, when 10% plus 25% of the polymeric particles already do not fall within this range as claimed in Claims 1 & 57 together, equaling 35%, which means 90% and 35% add up to more than 100% of the total polymeric particles.  As a result, Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after withdrawing the previous prior art rejection, the Examiner conducted further searching and consideration of the prior art in the relevant fields of endeavor.  After doing so, the Examiner concludes that the added limitation “10% of the polymeric particles have a maximum particle diameter that is between about 35% and about 60% of a median particle size of the polymeric particles” would be allowable over the closest prior art.  Specifically, the Examiner notes that the closest prior art references DiBattista et al., (“DiBattista”, WO 2013/040289), and Lambla et al., (“Lambla”, US 6,669,946) do not disclose this type of particle size distribution, (See paragraph [0088], DiBattista).  As a result, the Examiner indicates that Claim 1 would indicate allowable subject matter contingent on the fact that the claim limitation must read “10% of the polymeric particles have a maximum particle diameter that is between about 35% and about 60% of a median particle size of the polymeric particles”, not “10% of the polymeric particles have a maximum particle diameter that is between about 30% and about 60% of a median particle size of the polymeric particles” as currently written in independent Claim 1, for the reasons articulated in the above 112 rejection section above.  The Examiner also notes that additional 112 rejections have been made on newly added Claims 57-59, and suggests addressing these rejections or removing these claims altogether.  The Examiner also notes that claim objections have been made on various claims for informality type issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M PEO/Primary Examiner, Art Unit 1779